          Case 1:20-bk-11615-VK          Doc 11 Filed 09/18/20 Entered 09/18/20 20:06:28       Desc
                                          Main Document    Page 1 of 10


               1
                   M. Jonathan Hayes (Bar No. 90388)
               2   Matthew D. Resnik (Bar No. 182562)
                   RESNIK HAYES MORADI LLP
               3   17609 Ventura Blvd., Suite 314
                   Encino, CA 91316
               4   Telephone: (818) 285-0100
                   Facsimile: (818) 855-7013
               5   jhayes@RHMFirm.com
                   matt@RHMFirm.com
               6
                   Proposed Attorneys for Debtor
               7   Coachella Vineyard Luxury RV Park LLC
               8
                                        UNITED STATES BANKRUPTCY COURT
               9
                                         CENTRAL DISTRICT OF CALIFORNIA
           10
                                           SAN FERNANDO VALLEY DIVISION
           11
                   In re                               )          Case No. 1:20-bk-11615-VK
           12                                          )
                                                       )          Chapter 11
           13              COACHELLA VINEYARD          )
                           LUXURY RV PARK LLC,         )          EX PARTE MOTION BY DEBTOR
           14                                          )          FOR FURTHER TIME TO FILE THE
                                               Debtor. )          DEBTOR’S SCHEDULES;
           15                                          )          MEMORANDUM OF POINTS AND
                                                       )          AUTHORITIES; DECLARATION OF
           16                                          )          M. JONATHAN HAYES IN SUPPORT
                                                       )          THEREOF
           17                                          )
                                                       )          Date: TBD if necessary
           18                                          )          Time: TBD
                                                       )          Place: U.S. Bankruptcy Court
           19                                          )                 Courtroom 301
                                                       )                 21041 Burbank Blvd.,
           20                                          )                 Woodland Hills, CA 91367
           21
           22              TO THE HONORABLE VICTORIA S. KAUFMAN, UNITED STATES
           23 BANKRUPTCY JUDGE; THE OFFICE OF THE UNITED STATES TRUSTEE
           24 AND ITS COUNSEL OF RECORD; AND ALL CREDITORS AND PARTIES IN
           25 INTEREST:
           26              By this Motion, Coachella Vineyard Luxury RV Park LLC (hereinafter the
           27 “Debtor”), hereby requests that it be given seven (7) additional days to prepare and file its
           28
                                                              1
RESNIK HAYES
 MORADI LLP
          Case 1:20-bk-11615-VK         Doc 11 Filed 09/18/20 Entered 09/18/20 20:06:28          Desc
                                         Main Document    Page 2 of 10


               1 Bankruptcy Schedules including the Statement of Financial Affairs. The Debtor
               2 commenced its bankruptcy case by filing a voluntary petition under Chapter 11 on
               3 September 4, 2020. The Debtor is operating its business and managing its financial affairs
               4 as a Debtor-in-Possession pursuant to §§ 1107 and 1108 of the Bankruptcy Code.
               5         The Debtor’s remaining Schedules are due on September 18, 2020. By this Motion,
               6 the Debtor seeks an additional seven (7) days to prepare and file the Schedules, or to
               7 Friday September 25, 2020. The meeting of creditors pursuant to section 341(a) is now set
               8 for October 6, 2020 at 10:00 a.m. The Debtor attended the Initial Debtor Interview with
               9 the US Trustee on September 16, 2020.
           10            This Ex-parte Motion is based on this Motion, the supporting Memorandum of
           11 Points and Authorities, the Declaration of M. Jonathan Hayes, the arguments of counsel
           12 and other admissible evidence properly brought before the Court.
           13
           14            WHEREFORE, the Debtor respectfully requests that this Court grant him an
           15 additional seven (7) days to prepare and file the Schedules, or to Friday, September 25,
           16 2020.
           17
           18 Dated: September 18, 2020                              RESNIK HAYES MORADI LLP
           19
           20                                                  By:       /s/ M. Jonathan Hayes
                                                                              M. Jonathan Hayes
           21                                                           Proposed Attorneys for Debtor
                                                                   Coachella Vineyard Luxury RV Park LLC
           22
           23
           24
           25
           26
           27
           28
                                                               2
RESNIK HAYES
 MORADI LLP
          Case 1:20-bk-11615-VK           Doc 11 Filed 09/18/20 Entered 09/18/20 20:06:28           Desc
                                           Main Document    Page 3 of 10

                                    MEMORANDUM OF POINTS AND AUTHORITIES
               1
                                                 I.      STATEMENT OF FACTS
               2
                          Coachella Vineyard Luxury RV Park LLC ("the Debtor”), Debtor in the above-
               3
                   referenced Chapter 11 case, commenced its bankruptcy case by filing a voluntary petition
               4
                   under Chapter 11 on September 4, 2020. The Debtor is operating its business and
               5
                   managing its financial affairs as a Debtor-in-Possession pursuant to §§1107 and 1108 of
               6
                   the Bankruptcy Code.
               7
                          The Debtor is a California Limited Liability Company, formed on May 27, 2015. It
               8
                   is owned by Abraham Gottlieb as to 69.125%, Skyline Developers LLC, 9.875%; Meyer
               9
                   Tubul 14.8%; Tal Winograd, 4.9375%; Yavi Madmon, 1.25%. Abraham Gottlieb is the
           10
                   sole Managing Member. The Debtor’s sole asset is a parcel of vacant land of
           11
                   approximately 30 acres in the Coachella Valley (APN 697-330-002-4) (hereinafter
           12
                   “Vacant Land” or “Subject Property”). The Debtor intends to develop the land into a
           13
                   luxury RV Park. The drawings, plans and specifications will be complete in a month or
           14
                   two. The property will have a recreation area including a pool, BBQ and 200 lots. The
           15
                   Debtor plans to complete the project but first must finalize the construction financing
           16
                   before any significant work begins.
           17
                          The Debtor’s remaining Schedules are currently due on September 18, 2020. The
           18
                   Meeting of Creditors is set for October 6, 2020 at 10:00 a.m.
           19
                          The Debtor filed emergency schedules as a result of foreclosure sale that was set for
           20
                   September 8, 2020. The Debtor has spent time in the 14 days since the case was filed
           21
                   preparing the compliance package for the US Trustee’s Office and preparing the remaining
           22
                   Schedules. Due to the expedited nature of the filing of the Debtor’s case and its current
           23
                   state of affairs, the Debtor seeks additional time to gather the necessary information to
           24
                   ensure that the Schedules and the Statement of Financial Affairs are accurate.
           25
                          Mr. Hayes has prepared and reviewed drafts of the schedules with the Debtor
           26
                   however there are still a number of items that must be confirmed so that the schedules are
           27
                   as accurate as possible.
           28
                                                                 3
RESNIK HAYES
 MORADI LLP
          Case 1:20-bk-11615-VK        Doc 11 Filed 09/18/20 Entered 09/18/20 20:06:28             Desc
                                        Main Document    Page 4 of 10


               1        There is no committee of unsecured creditors and likely to be no committee.
               2
               3                                      II.    DISCUSSION
               4        A. Bankruptcy Rules Provide for Further Time Upon Request
               5        F.R.B.P. 1007 states as follows:
               6        (a)(5) Extension of Time. Any extension of time for the filing of the lists required by
               7 this subdivision may be granted only on motion for cause shown and on notice to the
               8 United States trustee and to any trustee, committee elected under §705 or appointed under
               9 §1102 of the Code, or other party as the court may direct.
           10            (c) Except as provided in §1116(3), any extension of time to file schedules,
           11 statements, and other documents required under this rule may be granted only on motion
           12 for cause shown and on notice to the United States trustee, any committee elected under
           13 §705 or appointed under §1102 of the Code, trustee, examiner, or other party as the court
           14 may direct. Notice of an extension shall be given to the United States trustee and to any
           15 committee, trustee, or other party as the court may direct.
           16
           17           Local Bankruptcy Rule 1007-1(e) provides
           18           (e) Extension of Time to File Schedules, Statements, and Other Documents.
           19           (1) A motion for an extension of time to file the lists of creditors and equity security
           20           holders, or to file the schedules, statements, and other documents must comply with
           21           FRBP 1007(c).
           22           (2) The motion must: (A) identify the date the petition was filed, and the date of the
           23           proposed new deadline; (B) be supported by a declaration under penalty of perjury
           24           establishing a sufficient explanation for the requested extension of time; and (C)
           25           contain a proof of service upon the case trustee (if any) and all other parties upon
           26           whom service is required by law.
           27           (3) The motion may be ruled upon without a hearing.
           28
                                                               4
RESNIK HAYES
 MORADI LLP
          Case 1:20-bk-11615-VK         Doc 11 Filed 09/18/20 Entered 09/18/20 20:06:28            Desc
                                         Main Document    Page 5 of 10


               1
               2         B. Cause Has Been Shown
               3         Pursuant to the Declaration of M. Jonathan Hayes, the Debtor requires additional
               4 time to prepare the final Schedules and the Statement of Financial Affairs. The listing of
               5 all of the assets, the creditors and obtaining all of the required information of the Debtor
               6 will take an additional seven (7) days in order to make sure the schedules are as accurate as
               7 possible. The Debtor was unable to prepare this information prior to the filing of its case.
               8 Therefore, the current deadline of September 18, 2020 for the remainder of the schedules
               9 cannot be met to assure that the schedules are as accurate as possible.
           10
           11            C. Notice of Motion Has Been Given to the Office of the United States Trustee,
           12               Proposed Counsel for and proposed Committee, and All Parties Requesting
           13               Special Notice
           14            Notice has been provided as required by F.R.B.P. 1007; therefore, Notice is
           15 adequate.
           16
           17                                         III.   CONCLUSION
           18            WHEREFORE, the Debtor respectfully requests that the Court enter an order
           19 granting it an additional seven (7) days to prepare and file the Schedules, or to Friday
           20 September 25, 2020 to file the remainder of the Schedules including the Statement of
           21 Financial Affairs.
           22
                   Dated: September 18, 2020                           RESNIK HAYES MORADI LLP
           23
           24
                                                                       By:       /s/ M. Jonathan Hayes
           25                                                                  M. Jonathan Hayes
                                                                               Attorneys for Debtor
           26                                                        Coachella Vineyard Luxury RV Park
                                                                     LLC
           27
           28
                                                                5
RESNIK HAYES
 MORADI LLP
          Case 1:20-bk-11615-VK           Doc 11 Filed 09/18/20 Entered 09/18/20 20:06:28            Desc
                                           Main Document    Page 6 of 10


               1                        DECLARATION OF M. JONATHAN HAYES
               2
                          I, M. Jonathan Hayes, declare as follows:
               3
                          1.     I am attorney of record for M. Jonathan Hayes
               4
                          2.     Proposed Attorneys for Debtor, Coachella Vineyard Luxury RV Park LLC
               5
                   ("the Debtor”). I have personal knowledge of the facts set forth below and if called to
               6
                   testify, I can and would testify competently thereto.
               7
                          3.     The Debtor filed its chapter 11 case on September 4, 2020. The Debtor is
               8
                   operating its business and managing its financial affairs as a Debtor-in-Possession pursuant
               9
                   to §§ 1107 and 1108 of the Bankruptcy Code.
           10
                          4.     The Debtor’s remaining Schedules are due on September 18, 2020. By this
           11
                   Motion, the Debtor seeks an additional seven (7) days to prepare and file the Schedules, or
           12
                   to Friday September 25, 2020. The meeting of creditors pursuant to section 341(a) is now
           13
                   set for October 6, 2020 at 10:00 a.m.
           14
                          5.     The Debtor filed emergency schedules to stop a foreclosure sale which was
           15
                   set for September 8, 2020. The Debtor and I have spent time in the fourteen days since the
           16
                   case was filed preparing the compliance package for the US Trustee’s Office and preparing
           17
                   the balance of the Schedules.
           18
                          6.     Due to the expedited nature of the filing of the Debtor’s case and the current
           19
                   state of affairs, I seek additional time to gather the necessary information to ensure that the
           20
                   Schedules and the Statement of Financial Affairs are accurate.
           21
                          7.     I have prepared and reviewed drafts of the schedules with Mr. Gottlieb, the
           22
                   Debtor’s managing member, however there are still a number of items that I would like to
           23
                   spend a little more time on so that the schedules are as accurate as possible.
           24
                   ///
           25
                   ///
           26
                   ///
           27
                   ///
           28
                                                                  6
RESNIK HAYES
 MORADI LLP
          Case 1:20-bk-11615-VK         Doc 11 Filed 09/18/20 Entered 09/18/20 20:06:28         Desc
                                         Main Document    Page 7 of 10


               1         8.     There is no committee of unsecured creditors and likely to be no committee.
               2
               3         I declare under penalty of perjury under the laws of the United States of America
               4 that the foregoing is true and correct.
               5
               6         Executed on September 18, 2020, at Encino, California.
               7
                                                                             /s/ M. Jonathan Hayes
               8
                                                                               M. Jonathan Hayes
               9
           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
                                                               7
RESNIK HAYES
 MORADI LLP
        Case 1:20-bk-11615-VK                      Doc 11 Filed 09/18/20 Entered 09/18/20 20:06:28                                     Desc
                                                    Main Document    Page 8 of 10



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

17609 Ventura Blvd., Suite 314, Encino, CA 91316.

A true and correct copy of the foregoing document entitled (specify): EX PARTE MOTION BY DEBTOR FOR FURTHER
TIME TO FILE THE DEBTOR’S SCHEDULES; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF
M. JONATHAN HAYES IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
9/18/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 9/18/2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 9/18/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

No Judge's Copy required for documents less than 25-pages per GENERAL ORDER 20-06 - IN RE: PROCEDURES FOR
PHASED REOPENING DURING COVID-19 PUBLIC EMERGENCY.


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 9/18/2020                                Ja’Nita Fisher                                        /s/ Ja’Nita Fisher
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
    Case 1:20-bk-11615-VK        Doc 11 Filed 09/18/20 Entered 09/18/20 20:06:28              Desc
                                  Main Document    Page 9 of 10


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF) [CONTINUED]:

Katherine Bunker kate.bunker@usdoj.gov
David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
Matthew D. Resnik matt@rhmfirm.com,
roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardi
s@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
David A Tilem davidtilem@tilemlaw.com,
DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;DianaChau@tileml
aw.com
United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
    Case 1:20-bk-11615-VK            Doc 11 Filed 09/18/20 Entered 09/18/20 20:06:28   Desc
                                     Main Document    Page 10 of 10


2. SERVED BY UNITED STATES MAIL [CONTINUED]:

Coachella Vineyard Luxury RV Park LLC
18325 Domino Street
Reseda, CA 91335

ALL CREDITORS:

CHC Builders Inc
18325 Domino Street
Reseda, CA 91335

David B. Golubchik
Leven Neale Bender Yoo & Brill LLP
10250 Constellation Bl., Ste. 1700
Los Angeles, CA 90067

DLS Investment Ventures, LLC
1159 N. Curson Ave., Apt. 6
Los Angeles, CA 90046

Franchise Tax Board
Attn: Bankruptcy Unit
P.O. Box 2952
Sacramento, CA 95812-2952

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

John Burgee
Burgee & Abramoff, PC
20501 Ventura BLvd., #262
Woodland Hills, CA 91364

KVI Investment LLC
P.O. Box 5113
Beverly Hills, CA 90209

LDI Ventures LLC
P.O. Box 16646
Beverly Hills, CA 90209

LEV Investments, LLC
P.O. Box 16646
Beverly Hills, CA 90209

Michael Leizerovitz
15 Via Monarca Street
Dana Point, CA 92629
